—In an action, inter alia, to recover damages for negligence, the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated April 13, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact (see, Andre v Pomeroy, 35 NY2d 361). Thus, the defendants are entitled to summary judgment dismissing the complaint. Ritter, J. P., Santucci, S. Miller and Altman, JJ., concur.